Opinion issued August 22, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-18-00762-CV
                            ———————————
                         HELEN MAYFIELD, Appellant
                                         V.
           CAPITAL ONE, NATIONAL ASSOCIATION, Appellee



                    On Appeal from the 269th District Court
                             Harris County, Texas
                       Trial Court Case No. 2017-48720


                          MEMORANDUM OPINION

      Appellant, Helen Mayfield, has neither established indigence for purposes of

appellate costs nor paid or made arrangements to pay the fee for preparing the clerk’s

record. See TEX. R. CIV. P. 145; TEX. R. APP. P. 37.3(b). After being notified that

this appeal was subject to dismissal, appellant has not responded to this Court’s
notice and a clerk’s record has not been filed. See TEX. R. APP. P. 37.3(b), 42.3(b),

(c).

       Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 37.3(b), 42.3(b), (c), 43.2(f). We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Lloyd, Goodman, and Landau.




                                         2